                                United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    MICHAEL LAVELLO                                   §
                                                      §   Civil Action No. 4:18-CV-890
    v.                                                §   (Judge Mazzant/Judge Nowak)
                                                      §
    COMMISSIONER, SSA                                 §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On April 9, 2021, the report of the Magistrate Judge (Dkt. #22) was entered containing proposed

    findings of fact and recommendations that Plaintiff’s Motion and Memorandum in Support of

    Award of Attorney Fees under 406(b) of the Social Security Act (Dkt. #19) be granted.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court.

           It is therefore ORDERED that Plaintiff’s § 406(b) Motion (Dkt. #19) is GRANTED.

    Plaintiff’s attorney is awarded a fee in the amount of twenty-one thousand sixty-four dollars and

.   thirteen cents ($21,064.13), to be paid from Plaintiff’s past due benefits being withheld by the

    Commissioner for attorney fees. Upon receipt of such payment, Plaintiff’s attorney shall refund

    to Plaintiff the EAJA award previously granted in this cause.

           IT IS SO ORDERED.
           SIGNED this 30th day of April, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
